Title: To George Washington from Charles Carter of Ludlow, 30 April 1792
From: Carter, Charles (of Ludlow)
To: Washington, George

 

My Dear Friend
Fredericksbg [Va.] April 30th 1792.

I am told Major Jackson is about to leave you, and that you have written to yr Nephew Howell Lewis to go up. If you shou’d be in want of another, give me leave to mention to you my son Chs L. Carter; he has had a good education, is well acquainted with the Greek & Latin languages, writes a good hand and very correct, as a specimen of which I have made him copy this Letter.
The wheel of fortune has made it necessary, for me, to endeavor, to put my sons, in a way of getting their livelihood. my Eldest Son Walker, is bound in Philadelphia, to a Mr Hunter, a Coachmaker. his master speaks well of him. my two youngst, are bound to Farmers. Colo. Meade, Mr Geo. Fitzhugh of Prince Wm and if you can take this Boy I shall be happy. If he was not my Son, I shoud say more, but depend on the word, of a sincere Friend. the Boy will please you, in any instance. Mrs Carter joins in compliments to yr good Lady & Famly. I am with every sentiment of regard yr Affe Friend & Hble St

Chs Carter

